UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8171


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PATRICK STEPHEN WALSH, a/k/a Patrick Steven Walsh,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:05-
cr-00001-RWT-1; 8:08-cv-02637-RWT)


Submitted:   April 22, 2010                 Decided:   May 11, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Stephen Walsh, Appellant Pro Se.    Chan Park, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick    Stephen      Walsh     seeks      to    appeal   the      district

court’s     order     denying      relief      on     his       28    U.S.C.A. § 2255

(West Supp. 2009) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”        28   U.S.C.      § 2253(c)(2).           A    prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by

the   district      court     is    debatable       or        wrong   and       that   any

dispositive procedural ruling by the district court is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rose v. Lee,

252 F.3d 676, 683-84 (4th Cir. 2001).                         We have independently

reviewed the record and conclude that Walsh has not made the

requisite     showing.        Accordingly,       we      deny    a    certificate      of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                          2